internal_revenue_service department of the treasury index nos 01-009washington dc eee eee person to contact telepnone numoper heter heply to cc dom fi p - plr-121100-97 oct legend trust fund fund fund fund fund fund fund fund fund state x this is in response to your letter dated date submitted on behalf of the funds listed above rulings regarding the multiple class distribution system described below generally the requested rulings involve the qualification of each fund's distributions as dividends and the consequences of each fund's share conversion features discussed the rulings granted herein only apply to fund sec_1 through through we decline to rule on any issues related to funds you asked for as we plr-121100-97 trust is facts a state x business_trust registered with the u s c sec_80a-1 et seq securities_and_exchange_commission sec management investment_company under the investment_company act of issues voting shares of beneficial_interest registered under the securities act of trust shares representing interests in the fund each fund offers or intends to offer multiple classes of fund sec_1 through are each a series of as amended act and as an open-end multiple class structure under the existing declaration of trust each fund is permitted to issue multiple classes of shares of beneficial_interest each share within a given fund regardless of class designation represents or will represent an undivided_interest in the assets of the fund will be identical in all respects except for the differences discussed below each class within a given fund is or the differences among the classes relate primarily to the each fund may offer an a particular class may incur distribution fees and distribution and or shareholder servicing arrangements to which each class is or will be subject unlimited number of different classes of shares in connection with a plan of distribution adopted pursuant to rule 12b-1 of the act possibly also service fees under a rule 12b-1 plan and or a non- rule 12b-1 shareholder services plan could be issued that is not subject_to either plan pursuant to a rule 12b-1 plan or a non-rule 12b-1 shareholder services plan are referred to as plan payments above differences among the classes will be attributable to the services provided to the class the amount of compensation paid to the organization providing the services the market to which a class of shares is targeted the sales channels through which the class is sold and the associated sales charges class may be offered subject_to a front-end sales charge a deferred sales charge a combination of front-end and deferred sales charges or no sales charge be subject_to class-specific expenses class expenses such as transfer agency fees and state blue sky registration fees differ from class-specific expenses borne by another class each class of shares may also alternatively a class in general the shares of any fees paid that plr-121100-97 compliance with revproc_96_47 each fund makes the following representations under revproc_96_47 c b each fund is operations described in sec_851 and sec_851 revenue code or will be at all times after commencing of the internal groups of shares of each fund referred to above as classes of shares have or will have different arrangements for shareholder services or the distribution of shares or both qualified groups expenses related to these arrangements will be allocated to the qualified_group of shares on behalf of which the expenses were incurred advisory fees and other expenses related to the management of each fund's assets including custodial fees and tax_return preparation fees will be allocated to all shares by net asset value regardless of qualified_group expenses other than those described in and above for example transfer agent fees that are incurred on behalf of one or more qualified groups in a different amount or at a different rate from the amount or rate at which the expense is incurred on behalf of one or more other qualified groups are allocated either by net asset value regardless of qualified_group or on the basis of the amount incurred on behalf of each qualified_group the rights and obligations of the shareholders of each qualified_group are fixed in the relevant trust's or fund's organizing documents including the trust's declaration of trust and by-laws the trust's multiple-class plan adopted pursuant to sec rule 18f-3 and the applicable rule 12b-1 plans and shareholder services plans each of which may be adopted or amended only by action of the trust's board_of trustees as otherwise provided in group is entitled to distributions calculated under those documents in the same manner and at the same time as all other qualified groups allocated under those documents to each qualified_group at the same time as to all other qualified groups for purposes of this calculation expenses are through above each qualified except plr-121100-97 each qualified_group of each fund will separately meet the requirements of sec_67 b variations if any in distributions to shareholders of different qualified groups will exist solely as a result of the allocation of expenses in accordance with the applicable provisions of sec_3 of revproc_96_47 fee waivers a fund's investment adviser may waive or reimburse its in whole or in part provided that the fee is advisory fee waived or reimbursed to all shares of the fund in proportion to their relative average daily navs a fund's investment adviser or an entity related to the a class expense investment adviser who charges a fee that is may waive or reimburse that fee in whole or in part only if the revised fee more accurately reflects the relative costs of providing to each qualified_group of the fund the service for which the class expense is charged a fund's distributor or an authorized dealer other distributor or service_organization may waive or reimburse a plan payment in whole or in part share conversion features the multiclass structure also provides for conversion of shares of one class ina fund the same fund shares of one class will be converted to shares of another class upon the occurrence of an automatic conversion event be converted to shares of a different class if the shareholder determines that it would be more appropriate to own shares of a different class additionally a shareholder may request that their shares to shares of a different class in an automatic conversion event is an event that automatically results in the conversion of the shareholder's existing shares into shares of a different class in the same fund such as a change in the shareholder's eligibility to hold shares ina particular class or in the case of shares of a class that require conversion to a different class after the expiration of a set amount of time the expiration of that time plr-121100-97 for example the shareholder's holdings could a shareholder may request conversion of its shares into shares of a different class based upon a change_in_circumstances such that the shareholder becomes eligible to own shares of a different class rise to a level sufficient to qualify it different class or the creation of a new class of shares that did not exist when the shareholder purchased its existing shares all conversions will be done at net asset value without the imposition of a sales load thus the net asset value of the shareholder's shares after conversion will be the same as it was immediately before conversion fee or other charge to own shares ina law and analysis sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_852 d allows a ric a deduction for dividends_paid as defined in sec_561 with certain modifications sec_561 defines the deduction for dividends_paid and applies the rules of sec_562 to determine which dividends are eligible for the deduction for dividends_paid sec_562 provides that the amount of any distribution is not considered a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any share of stock of a class over any other share of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by shareholders to the preference revproc_96_47 describes conditions under which distributions made to shareholders of nevertheless be deductible as dividends under sec_562 proc applies only to a ric meeting the requirements of sec_3 variations in distributions to shareholders of different qualified groups exist solely as of the revenue_procedure a ric may vary and under revproc_96_47 if a result of the allocation of rev plr-121100-97 expenses in accordance with the applicable provisions of sec_3 of the revenue_procedure those variations do not prevent the distributions from being dividends under sec_562 information and representations submitted by each fund covered by this ruling indicate that the fund satisfies sec_3 proc of rev the conclusions based on the facts and representations submitted by each fund we rule as follows with respect to each of fund sec_1 through s the operation of the multiple class distribution system described in this letter will not cause dividends within the meaning of sec_316 declared and paid with respect to any class or classes of shares of the fund to be preferential dividends within the meaning of the fund from deducting the dividends pursuant sec_561 and sec_852 sec_562 and therefore will not preclude a with respect to the conversion of shares of one class of a fund into shares of a different class of that fund under the circumstances described in this letter no gain_or_loss will be recognized by the fund or its shareholders b each shareholder's basis in the shares received upon the conversion will equal the shareholder's basis in the converted shares immediately before the conversion and c each shareholder's holding_period for the shares received upon the conversion will include the period for which the shareholder held the converted shares provide that the shareholder held the converted shares as capital assets immediately before the conversion except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax consequences to a fund or shareholder of the transactions described herein express no opinion as to whether any fund will qualify as a ric that is taxable under subchapter_m chapter subtitle a of the code further assuming it does qualify no opinion is expressed as to whether it will qualify for any_tax year during which expenses are allocated other than as provided by revproc_96_47 we plr-121100-97 or expenses are waived or reimbursed other than as described above this ruling is directed only to fund sec_1 through k provides that it may not be used or cited as precedent section a copy of this letter should be attached to the federal_income_tax return of each fund for each taxable_year in which the fund has outstanding shares in more than one of the qualified groups described above sincerely yours assistant chief_counsel financial institutions products mall alvin kraft chief f eraft enclosures copy of this letter copy for sec_6110 purposes go
